334 S.E.2d 391 (1985)
314 N.C. 528
PENN COMPRESSION MOULDING, INC.
v.
MAR-BAL, INC.
No. 184A85.
Supreme Court of North Carolina.
October 1, 1985.
Mast, Tew, Armstrong & Morris, P.A. by L. Lamar Armstrong, Jr. and George B. Mast, Smithfield, for plaintiff-appellant.
Narron, O'Hale, Whittington & Woodruff, P.A. by Gordon C. Woodruff and John P. O'Hale, Smithfield, for defendant-appellee.
PER CURIAM.
This was an action to recover commissions allegedly due plaintiff as a result of a contract between plaintiff and defendant. The facts of this case are fully and accurately set forth in the opinion of the Court of Appeals and need not be repeated herein.
After reviewing the records and briefs and hearing the oral argument question presented by this appeal, we conclude that the majority opinion of the Court of Appeals is correct and should be affirmed.
AFFIRMED.